Exhibit 10.1

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT, dated as of             ,         (this
“Agreement”), is made by and between Pike Corporation, a North Carolina
corporation (the “Company”), and (“Indemnitee”).

RECITALS

WHEREAS, the Company and Indemnitee are each aware of the exposure to litigation
of members of the Board of Directors of the Company (the “Board”) when
exercising their duties to the Company;

WHEREAS, the Company desires to benefit from the services of highly qualified,
experienced and otherwise competent persons such as Indemnitee;

WHEREAS, Article IV of the Company’s Amended and Restated Bylaws (the “Bylaws”)
provides for indemnification of directors and that any rights to such
indemnification are non-exclusive to any other rights to which the Company’s
directors may be entitled under the laws of the State of North Carolina, the
Company’s Amended and Restated Articles of Incorporation (the “Articles”) any
agreement, vote of shareholders or disinterested directors or otherwise;

WHEREAS, prior to the Company’s reincorporation into North Carolina from
Delaware, the Company and Indemnitee entered into that certain Indemnification
Agreement dated                     (the “Prior Agreement”), which provided
Indemnitee benefits under Delaware law comparable to those set forth in this
Agreement;

WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s service
or continued service to the Company and to enhance Indemnitee’s ability to serve
the Company in an effective manner, and in order to provide such protection
pursuant to express contract rights (intended to be enforceable irrespective of,
among other things, any amendment to the Articles or Bylaws, any change in the
composition of the Board or any change-in-control or business combination
transaction relating to the Company), the Company wishes to provide in this
Agreement for indemnification against Indemnifiable Losses and the advancement
of Expenses (each as defined below) to Indemnitee as set forth in this Agreement
and for the continued coverage of Indemnitee under D&O Insurance (as defined
below) maintained by the Company; and

WHEREAS, Indemnitee is a director of the Company, and his or her willingness to
serve in such capacity is predicated, in substantial part, upon the Company’s
willingness to enter into this Agreement;

NOW, THEREFORE, in consideration of the above premises, the mutual covenants
contained herein and of director’s continued service as a member of the Board,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement:

“Change in Control” shall be deemed to have occurred in any of the following
circumstances:

(a) any Person is or becomes the Beneficial Owner of securities of the Company
representing 20% or more of the Voting Stock without the prior approval of at
least a majority of the Incumbent Directors; provided that a “Change in Control”
will not be deemed to have occurred if a Person acquires Beneficial Ownership of
20% or more of the Voting Stock as a



--------------------------------------------------------------------------------

result of a reduction in the number of shares of the Company’s Voting Stock
unless and until such Person thereafter becomes the Beneficial Owner of any
additional shares of Voting Stock representing 1% or more of the
then-outstanding Voting Stock, other than in an acquisition directly from the
Company that is approved by a majority of the Incumbent Directors or other than
as a result of a stock dividend, stock split or similar transaction effected by
the Company in which all holders of Voting Stock are treated equally;

(b) a sale of the Company (whether by merger, consolidation, recapitalization,
reorganization, sale of securities, sale of assets or otherwise) is consummated,
unless immediately following such transaction (i) more than 50% of the members
of the governing body of the surviving entity were Incumbent Directors at the
time of execution of the initial agreement providing for such transaction,
(ii) no Person is the Beneficial Owner of 20% or more of the then-outstanding
Voting Stock, and (iii) more than 50% of the then-outstanding Voting Stock is
Beneficially Owned by all or substantially all of the individuals and entities
who were the Beneficial Owners of the Voting Stock immediately prior to such
transaction in substantially the same proportions as their ownership immediately
prior to such transaction;

(c) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company (in one transaction or a series of related transactions) of all or
substantially all of the Company’s assets; or

(d) a majority of the directors are not Incumbent Directors.

“Beneficially Own,” “Beneficial Owner” and “Beneficial Ownership” mean having,
or a Person who has, direct or indirect ownership within the meaning of Rule
13d-3 promulgated under the Exchange Act.

“Claim” means, except as stated below, any threatened, pending or completed
action, demand, suit or proceeding, whether civil, criminal, administrative,
arbitrative, investigative or other and whether formal or informal, including
but not limited to any investigation, inquiry, hearing or alternative dispute
resolution process as well as any appeal resulting therefrom.

“Constituent Capacity” means serving as a director, officer, partner, member,
trustee, administrator, employee or agent of a Constituent Enterprise.

“Constituent Enterprise” means, other than the Company, a foreign or domestic
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise.

“D&O Insurance” means an insurance policy or policies providing directors’ and
officers’ liability insurance, whether on a primary or excess basis.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expenses” means, to the extent actually and reasonably incurred by or on behalf
of Indemnitee, attorneys’ and experts’ fees and expenses and all other costs and
expenses in connection with investigating, defending, being a witness in or
otherwise participating in (including on appeal), or preparing to investigate,
defend, be a witness in or otherwise participate in (including on appeal), any
Indemnifiable Claim or Standard of Conduct Determination (as defined in
Section 5(b)).

“Incumbent Directors” means the individuals who, as of the date hereof, are
directors of the Company and any individual becoming a director subsequent to
the date hereof whose election,

 

2



--------------------------------------------------------------------------------

nomination for election by the Company’s shareholders or appointment was
approved by the then Incumbent Directors in accordance with the Bylaws;
provided, that an individual shall not be an Incumbent Director if such
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Exchange Act) with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.

“Indemnifiable Claim” means any Claim in which Indemnitee is or is threatened to
be involved as a party, witness or otherwise by reason of the fact that he or
she is or was a director of the Company, or is or was serving at the request of
the Company in a Constituent Capacity, or by reason of any action alleged to
have been taken or omitted in such capacity, including a Claim to enforce any
provision of this Agreement.

“Indemnifiable Losses” means any and all Losses relating to, arising out of or
resulting from any Indemnifiable Claim.

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or any
subsidiary thereof or Indemnitee in any matter material to either such party, or
(ii) any other named (or as to a threatened matter, reasonably likely to be
named) party to the Indemnifiable Claim giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

“Losses” means, to the extent actually and reasonably incurred by Indemnitee or
on Indemnitee’s behalf and except as provided below, any and all Expenses,
damages, losses, liabilities, fines, penalties, judgments and amounts paid in
settlement.

“Person” means any “person” or “group” (as such terms are used in Sections 13(d)
or 14(d) of the Exchange Act), other than the Company or any employee benefit
plan sponsored by the Company or any wholly owned subsidiary thereof.

“Voting Stock” means securities of the Company entitled to vote generally in the
election of directors (or similar governing bodies).

2. Indemnification Obligation. Subject to Section 5, the Company shall indemnify
Indemnitee against all Indemnifiable Losses to the fullest extent permitted or
required by the laws of the State of North Carolina as in effect from time to
time. Notwithstanding the foregoing, no indemnification, reimbursement or
payment shall be required of the Company hereunder:

(a) with respect to any Claim or any part thereof arising out of acts or
omissions for which applicable law prohibits indemnification;

(b) with respect to any Claim or part thereof or Losses where a determination
has been made pursuant to Section 5(b) that Indemnitee’s activities in question
were at the time taken known or believed by him or her to be clearly in conflict
with the best interests of the Company (and/or, if applicable, in conflict with
in the best interests of the Constituent Enterprise) or Indemnitee otherwise
failed to satisfy the applicable standard of conduct for indemnification under
North Carolina law;

(c) with respect to any Claim or part thereof or Losses arising under
Section 16(b) of the Exchange Act, or similar provisions of federal, state or
local statutory or common law, pursuant to which

 

3



--------------------------------------------------------------------------------

Indemnitee shall be obligated to pay any penalty, fine, settlement or judgment;
provided, however, that the Company shall, in accordance with Section 3, advance
Expenses in connection with Indemnitee’s defense of any such Claim, which
advances shall be repaid to the Company unless it is ultimately determined that
Indemnitee is entitled to indemnification;

(d) with respect to any Claim initiated by Indemnitee without the prior written
consent or authorization of the Board of Directors of the Company, provided that
this exclusion shall not apply with respect to any Claim brought by Indemnitee
to enforce any provision of this Agreement, whether by claim, cross claim, or
counterclaim in a legal proceeding, arbitration or otherwise where Indemnitee
has been successful on the merits or otherwise with respect to such Claim;

(e) in connection with proceedings or claims involving the enforcement of the
provisions of any employment, severance or compensation plan or agreement that
Indemnitee may be a party to, or beneficiary of, with the Company or any of its
subsidiaries; or

(f) for which payment has actually been received by or on behalf of Indemnitee
under any applicable D&O Insurance.

3. Advancement of Expenses. Prior to the final disposition of any Indemnifiable
Claim and without regard to Indemnitee’s ultimate entitlement to indemnification
under the other provisions of this Agreement and without regard to whether a
Standard of Conduct Determination (as hereinafter defined) has been made as to
such Indemnifiable Claim or part thereof, the Company will advance to or
reimburse Indemnitee for any and all Expenses relating to, arising out of or
resulting from such Indemnifiable Claim paid or incurred by Indemnitee;
provided, that the Company shall have no obligation to advance Expenses incurred
by Indemnitee with respect to any Claim initiated by Indemnitee (other than a
Claim brought by Indemnitee to enforce any provision of this Agreement); and
provided further, that Indemnitee shall execute and deliver to the Company an
unsecured undertaking by or on behalf of Indemnitee to repay any amounts paid,
advanced or reimbursed by the Company hereunder unless it shall ultimately be
determined that Indemnitee is entitled to indemnification. Indemnitee shall
promptly repay, without interest, any amounts actually advanced to Indemnitee
that, at the final disposition of the Indemnifiable Claim to which the advance
related, were in excess of amounts paid or payable by Indemnitee in respect of
Expenses relating to, arising out of or resulting from such Indemnifiable Claim.
The Company shall advance, pay or reimburse Expenses pursuant to this Section 3
within thirty (30) calendar days of its receipt of a written request from
Indemnitee accompanied by reasonable documentation evidencing the amount or
nature of the Expenses, subject to the Company’s prior receipt of a written
request pursuant to Section 4 and the undertaking referenced in this Section 3.

4. Procedure for Indemnification. To obtain indemnification or advancement of
expenses under this Agreement, Indemnitee shall submit to the Company a written
request therefor, including a brief description (based upon information then
available to Indemnitee) of such Indemnifiable Claim or Indemnifiable Loss.

5. Determination That Indemnification Is Proper.

(a) To the extent that Indemnitee has been wholly successful, on the merits or
otherwise, in the defense of any Indemnifiable Claim, Indemnitee shall be
indemnified against all Indemnifiable Losses relating to, arising out of or
resulting from such Indemnifiable Claim in accordance with Section 2 and no
Standard of Conduct Determination (as defined in Section 5(b)) shall be
required.

(b) To the extent that the provisions of Section 5(a) are inapplicable to an
Indemnifiable Claim or part thereof that shall have been finally disposed of, or
if any Indemnifiable Claim is concluded without a final adjudication on the
issue of liability, the Company shall, subject to the provisions of

 

4



--------------------------------------------------------------------------------

Sections 2(a)–2(e), nevertheless indemnify Indemnitee for Indemnifiable Losses
unless a determination is made that indemnification of Indemnitee is not proper
in the circumstances because his or her actions in question were, at the time
taken, known or believed by him or her to be clearly in conflict with the best
interests of the Company (and/or, if applicable, in conflict with in the best
interests of the Constituent Enterprise) or otherwise failed to satisfy the
applicable standard of conduct for indemnification under North Carolina law (a
determination of whether or not such actions were so known or believed or
otherwise failed to satisfy the foregoing standard shall be a “Standard of
Conduct Determination”). In making the Standard of Conduct Determination, the
knowledge and/or actions, or failure to act, of any other director, officer,
partner, member, trustee, employee or agent of the Company or any entity or
other enterprise of which Indemnitee, at the request of the Company, is or was
serving or agreed to serve as a director officer, partner, member, trustee,
employee or agent shall not be imputed to Indemnitee for purposes of determining
his or her right to indemnification under this Agreement. Any Standard of
Conduct Determination shall be made in accordance with this paragraph. If a
Change in Control shall not have occurred, or if a Change in Control shall have
occurred but Indemnitee shall have requested that the Standard of Conduct
Determination be made pursuant to this sentence, the Standard of Conduct
Determination shall be made either (1) by the Board of Directors of the Company
by majority vote of a quorum consisting of directors not at the time parties to
the Indemnifiable Claim; (2) if a quorum cannot be obtained under subdivision
(1), by a majority vote of a committee designated by the Board of Directors of
the Company (in which designation directors who are parties may participate),
consisting solely of two or more directors not at the time parties to the
Indemnifiable Claim; or (3) by Independent Counsel selected by the Board of
Directors of the Company or its committee in the manner prescribed by
subdivision (1) or (2), or if a quorum cannot be obtained under subdivision
(1) or a committee cannot be designated under subdivision (2), by a majority
vote of the full Board of Directors (in which selection directors who are
parties may participate). If a Change in Control shall have occurred and
Indemnitee shall not have requested that the Standard of Conduct Determination
be made pursuant to the prior sentence, the Standard of Conduct Determination
shall be made by Independent Counsel selected by Indemnitee. Any Standard of
Conduct Determination made by Independent Counsel shall be delivered in a
written opinion addressed to the applicable Board of Directors, a copy of which
shall be provided to Indemnitee.

(c) The Company shall use its reasonable best efforts to cause any Standard of
Conduct Determination required under Section 5(b) to be made as promptly as
practicable. If (i) the person or persons empowered or selected under this
Section 5 to make the Standard of Conduct Determination shall not have made a
determination within sixty (60) days after the later of (A) receipt by the
Company of written notice from Indemnitee advising the Company of the final
disposition or other conclusion without final adjudication on the issue of
liability of the applicable Indemnifiable Claim and (B) the selection of an
Independent Counsel, if such determination is to be made by Independent Counsel,
that is permitted under the provisions of Section 5(d) to make such
determination and (ii) Indemnitee shall have fulfilled his or her obligations
set forth in Section 5(e), then Indemnitee shall be deemed to have satisfied the
applicable standard of conduct; provided, that such sixty-day period may be
extended for a reasonable time, not to exceed an additional thirty (30) days, if
the person or persons making such determination in good faith require such
additional time to obtain or evaluate documentation or other information
relating thereto.

(d) If a Standard of Conduct Determination is to be made by Independent Counsel
pursuant to Section 5(b), the party who selected such Independent Counsel shall
give notice to the other party advising such party of the identity of the
Independent Counsel selected. In either case, the Company or Indemnitee, as
applicable, may, within five business days after receiving written notice of
selection from the other, deliver to the other a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not satisfy the criteria
set forth in the definition of “Independent Counsel” in Section 1, and the
objection shall set forth with

 

5



--------------------------------------------------------------------------------

particularity the factual basis of such assertion. Absent a proper and timely
objection, the person or firm so selected shall act as Independent Counsel. If
such written objection is timely made and substantiated, (i) the Independent
Counsel so selected may not serve as Independent Counsel unless and until such
objection is withdrawn or a court has determined that such objection is without
merit and (ii) the non-objecting party may, at its option, select an alternative
Independent Counsel and give written notice to the other party advising such
party of the selection, in which case the provisions of the two immediately
preceding sentences and clause (i) of this sentence shall apply to such
subsequent selection and notice. If applicable, the provisions of clause (ii) of
the immediately preceding sentence shall apply to successive alternative
selections. If no Independent Counsel shall have been selected within 30 days
after the party who makes the selection sends the initial notice of selection,
the party who did not make the selection may petition the courts of the State of
North Carolina for resolution of any objection which shall have been made by
such party to the other party’s selection and/or for the appointment as
Independent Counsel of a person or firm selected by the Court or by such other
person as the Court shall designate. In all events, the Company shall pay all of
the reasonable fees and expenses of the Independent Counsel incurred in
connection with making a Standard of Conduct Determination pursuant to this
Agreement.

(e) Indemnitee shall cooperate with the person or persons making a Standard of
Conduct Determination pursuant to Section 5(b), including providing to such
person or persons, upon reasonable advance request, any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and which the person or persons
making such determination reasonably request. Provided that the person or
persons making such Standard of Conduct Determination determine that Indemnitee
is entitled to indemnification hereunder, the Company shall further indemnify
Indemnitee against any and all Expenses actually and reasonably incurred by
Indemnitee in so cooperating with the person or persons making such Standard of
Conduct Determination.

(f) The Company and Indemnitee acknowledge that, in certain instances,
applicable law or public policy may prohibit, or otherwise limit, the Company’s
obligation to indemnify their directors under this Agreement or otherwise.

(g) In the event that (i) a determination is made pursuant to Section 5(b) that
Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 3,
(iii) payment of indemnification is not made pursuant to Section 5(a) within
thirty (30) days after receipt by the Company of a written request therefor, or
(iv) payment of indemnification pursuant to Section 5(b) is not made within
thirty (30) days after a Standard of Conduct Determination in which there is not
a determination that indemnification is not proper under the circumstances,
Indemnitee shall be entitled to seek a judicial determination as to his or her
entitlement to such indemnification or advancement of Expenses.

6. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute the amount of Indemnifiable Losses incurred by Indemnitee or on his
or her behalf, in such proportion as is deemed fair and reasonable in light of
all the circumstances of the Indemnifiable Claim, in order to reflect (a) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving rise to such Indemnifiable Claim and/or
(b) the relative fault of the Company (and its directors, officers, employees
and agents) and Indemnitee in connection with such event(s) and/or
transaction(s). The determination of the proportion to be contributed by the
Company to Indemnitee shall be made in the same manner as a Standard of Conduct
Determination pursuant to Section 5 hereof.

 

6



--------------------------------------------------------------------------------

7. Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition to
any other rights Indemnitee may have under the laws of the State of North
Carolina, the Articles, the Bylaws, any other agreement, a vote of shareholders
or disinterested directors or otherwise.

8. Successful Defense. To the extent that Indemnitee has been successful on the
merits or otherwise in defense of an Indemnifiable Claim or in defense of any
claim, issue or matter therein, he or she shall be indemnified by the Company
against any and all Expenses in connection therewith. For purposes of this
Section and without limitation, the termination of any claim, issue or matter in
such a Claim by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

9. Presumptions and Burdens of Proof. Indemnitee shall be entitled, in any
Standard of Conduct Determination or judicial proceeding, to a presumption that
he or she is entitled to indemnification, advancement of Expenses or both under
this Agreement if he or she has provided a written request for indemnification
pursuant to Section 4. The Company shall bear the burden of proving, by a
preponderance of the evidence, that Indemnitee is not entitled to
indemnification or advancement. For purposes of this Agreement, including when
making the Standard of Conduct Determination, the termination of any
Indemnifiable Claim by judgment, order, settlement, conviction or upon a plea of
no contest or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not (a) conduct himself or herself in good faith, (b) reasonably
believe (i) in the case of conduct in his or her official capacity with the
Company, that his or her conduct was in the Company’s best interests and (ii) in
all other cases, that his or her conduct was at least not opposed to its best
interests, and (c) in the case of any Indemnifiable Claim that is a criminal
Claim, had no reasonable cause to believe that his or her conduct was unlawful.

10. Insurance.

(a) The Company shall obtain and maintain D&O Insurance with reputable insurance
companies on terms with respect to coverage and amount (including with respect
to the payment of Expenses) no less favorable than those of the D&O Insurance
for the directors of the Company in effect on the date hereof, except for any
changes approved by the Board prior to a Change in Control, provided that such
coverage is available on commercially reasonable terms. Indemnitee shall be
covered by such D&O Insurance, in accordance with its terms, to the maximum
extent of the coverage available for any director of the Company unless the
Company determines in good faith that such insurance is not available, or the
premium costs (or increases in premium costs of other directors or officers of
the Company as a result of such coverage) for such insurance is materially
disproportionate to the amount of coverage provided.

(b) Subject to the limitations set forth in Section 12(a) and except as provided
in any D&O Insurance maintained by the Company, the obligation of a the Company
to indemnify Indemnitee under this Agreement shall be secondary to any
applicable D&O Insurance, and all such D&O Insurance shall be primary to the
Company’s obligations hereunder, subject to any applicable deductible. Except as
provided in any D&O Insurance maintained by the Company, in no event shall this
Agreement provide (by operation or law or otherwise) any insurance company any
right to subrogation to Indemnitee’s rights hereunder. Except as provided in any
D&O Insurance maintained by the Company, in no event shall any insurance company
acquire (by subrogation, assignment or otherwise) any right to pursue
Indemnitee’s rights hereunder.

(c) Upon request by Indemnitee, the Company shall provide Indemnitee copies of
any applicable D&O Insurance maintained by the Company. The Company shall
promptly notify Indemnitee of any material change in such D&O Insurance
coverage.

 

7



--------------------------------------------------------------------------------

11. Additional Capacities. To the extent that Indemnitee, at the request of the
Company, is or was serving or has agreed to serve in a Constituent Capacity, the
indemnification provided hereunder will be secondary to any liability insurance
and/or indemnification obligations provided by each Constituent Enterprise, as
applicable, and those obligations will be primary to the Company’s obligations
hereunder; provided, however, that so long as Indemnitee has taken reasonable
steps to exercise his or her rights and remedies against such Constituent
Enterprise prior to seeking indemnification or advance hereunder, Indemnitee
will not be required to exhaust all rights and remedies against such entity
prior to enforcing any provision of this Agreement.

12. Duplication of Payments; Subrogation.

(a) The Company shall not be liable under this Agreement to make any payment in
connection with any Indemnifiable Claim to the extent that Indemnitee has
otherwise received payment of the amounts otherwise payable as indemnity
hereunder (including, without limitation, pursuant to any D&O Insurance
maintained by the Company.

(b) In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee against any other persons or entities. Indemnitee, as a
condition of receiving indemnification from the Company, shall execute all
documents and do all things that the Company may deem necessary or desirable to
perfect such right of recovery, including the execution of such documents
necessary to enable the Company effectively to enforce any such recovery.

13. Cooperation in Defense and Settlement. Indemnitee shall not make any
admission or effect any settlement with respect to any Indemnifiable Claim
without the Company’s written consent unless Indemnitee shall have determined to
undertake his or her own defense in such matter and has waived any rights to
indemnification by or advancement from the Company (arising under this Agreement
or otherwise, except to the extent that indemnification may be required by law).
The Company shall have the authority to settle any Indemnifiable Claim to which
Indemnitee is a party so long as the Company either (i) obtains Indemnitee’s
written consent to such settlement or (ii) such settlement solely involves the
payment of money, would not impose (directly or indirectly) any Expense on
Indemnitee and includes a complete and unconditional release of Indemnitee from
all liability on any claims that are the subject matter of such Indemnifiable
Claim. Neither Indemnitee nor the Company shall unreasonably withhold consent to
a proposed settlement. Indemnitee acknowledges and agrees that if it is
ultimately determined that Indemnitee unreasonably withheld consent to the
proposed settlement of an Indemnifiable Claim, his or her unreasonable failure
to so consent shall constitute a waiver of all of his or her rights to
indemnification and advancement hereunder with respect to such Indemnifiable
Claim. Indemnitee and the Company shall cooperate to the extent reasonably
possible with each other and with the Company’s insurers in attempts to defend
and/or settle Indemnifiable Claims.

14. Assumption of Defense.

(a) Except as otherwise provided in Section 14(b) below, the Company, jointly
with any other indemnifying party similarly notified, may assume Indemnitee’s
defense in any Indemnifiable Claim, with counsel reasonably satisfactory to
Indemnitee and the Company. After notice from the Company to Indemnitee of the
Company’s election to assume such defense, the Company will not be liable to
Indemnitee under this Agreement or otherwise for Expenses subsequently incurred
by Indemnitee in connection with the defense thereof, other than reasonable
costs of investigation or as otherwise provided below. Indemnitee shall have the
right to employ counsel in such Indemnifiable Claim, but the fees and expenses
of such counsel incurred after notice from the Company of its assumption of the
defense thereof shall be at Indemnitee’s own expense unless:

 

  (i) The employment of counsel by Indemnitee has been authorized by the
Company; or

 

8



--------------------------------------------------------------------------------

  (ii) Indemnitee shall have reasonably concluded that (A) counsel employed by
the Company initially is unacceptable or later becomes unacceptable to
Indemnitee and the Company has failed to employ reasonably acceptable counsel in
a reasonably timely manner; (B) there may be a conflict of interest between
Indemnitee and the Company (or another party being represented jointly with the
Company) in the conduct of the defense of such Indemnifiable Claim; or (C) the
Company shall not have employed counsel to assume the defense of such
Indemnifiable Claim within a reasonable time following receipt of a written
request.

(b) The Company shall not be entitled to assume the defense of Indemnitee with
respect to any Indemnifiable Claim as to which Indemnitee shall have made either
of the conclusions provided for in Section 14(a)(ii)(A) or Section 14(a)(ii)(B).

(c) In the event that Indemnitee notifies the Company that he or she has made
any of the conclusions set forth in Section 14(a)(ii), the Company shall be
required to indemnify Indemnitee against and advance or reimburse to Indemnitee
all Expenses incurred (whether incurred by Indemnitee before or after the
delivery of such notice) with respect to such Indemnifiable Claim while any of
the conditions set forth in Section 14(a)(ii) are present to the fullest extent
provided hereunder (including Expenses incurred by Indemnitee with respect to
the preparation and delivery of such notice).

(d) If the Company disagrees with Indemnitee’s conclusion
under Section 14(a)(ii), the Company shall, within 30 days after the receipt of
notice from Indemnitee, appoint Independent Counsel consistent with the
procedures specified in Section 5(b) to resolve the dispute. If the Independent
Counsel determines that Indemnitee’s conclusion under Section 14(a)(ii) was
reasonable, the Company shall further indemnify Indemnitee against any and all
Expenses actually and reasonably incurred by Indemnitee in so cooperating with
such Independent Counsel.

(e) For the avoidance of doubt, regardless of whether the Company has assumed or
is entitled to assume Indemnitee’s defense, the Company shall be entitled to
participate in any Indemnifiable Claim at its own expense.

15. Successors and Binding Agreement.

(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to Indemnitee, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement shall be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any person acquiring
directly or indirectly all or substantially all of the business or assets of the
Company, whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for purposes of this
Agreement).

(b) The indemnification and advancement of Expenses provided by this Agreement
shall continue as to a person who has ceased to be a director or officer or who
is deceased and shall inure to the benefit of and be enforceable by the personal
or legal representatives, executors, administrators, heirs, distributees,
legatees and other successors of such person.

(c) This Agreement is personal in nature and neither of the parties hereto may,
without the written consent of the other, assign or delegate this Agreement or
any rights or obligations hereunder

 

9



--------------------------------------------------------------------------------

except as provided in Section 15(a) and Section15(b). Without limiting the
generality or effect of the foregoing, Indemnitee’s right to receive payments
hereunder shall not be assignable, whether by pledge, creation of a security
interest or otherwise, other than by a transfer by Indemnitee’s will or by the
laws of descent and distribution, and, in the event of any attempted assignment
or transfer contrary thereto, the Company shall have no liability to pay any
amount so attempted to be assigned or transferred.

16. Miscellaneous.

(a) Notice of Claim; Notices. Indemnitee agrees promptly to notify the Company
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Claim or matter which
may be subject to indemnification or advancement hereunder. Any failure to so
notify the Company shall not relieve the Company of any obligation which it may
have to Indemnitee under this Agreement or otherwise unless and only to the
extent that such failure or delay materially prejudices the Company. All
notices, requests and other communications hereunder must be in writing and will
be deemed to have been duly given only if delivered personally against written
receipt or by facsimile transmission or mailed by prepaid first class mail,
return receipt requested, or sent by overnight courier prepaid to the parties at
the following addresses or facsimile numbers:

If to the Company, to:

Pike Corporation

100 Pike Way, PO 868

Mount Airy, North Carolina 27030

Facsimile: (336) 719-4229

Attention: Chief Executive Officer

with a copy to:

Moore & Van Allen PLLC

100 North Tryon Street

Charlotte, NC 28202

Fax: (704) 331-1159

Attn: James R. Wyche, Esq.

If to Indemnitee, to:

[Indemnitee]

[Address]

(b) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by, and construed and enforced in accordance
with, the substantive laws of the State of North Carolina, without giving effect
to its principles of conflict of laws. The Company and Indemnitee each hereby
irrevocably consent that both parties are subject to the jurisdiction of the
state courts of the State of North Carolina for all purposes in connection with
any action or proceeding that arises out of or relates to this Agreement, and
further agree that the sole and exclusive venue for any such dispute shall be
the General Court of Justice, Superior Court Division, in Mecklenburg County,
North Carolina. The parties stipulate and agree that any such dispute shall be
designated by agreement of the parties as a “mandatory complex business case”
pursuant to N.C.G.S. § 7A-45.4 (as such statute may be amended from time to
time) or, in the alternative, as a discretionary “complex business” case under
Rule 2.1 of the North Carolina General Rules of Practice for the Superior and
District Courts (as such rule

 

10



--------------------------------------------------------------------------------

may be amended from time to time), and both parties hereby irrevocably waive any
objection to such dispute being so designated. In the event the parties are
unable to secure designation of the dispute as a complex business case, or if
such designation is revoked at any time, the parties agree that they shall
request that the dispute be designated as an “exceptional” case pursuant to Rule
2.1 of the North Carolina General Rules of Practice for the Superior and
District Courts (as such rule may be amended from time to time) and agree to
cooperate in good faith to secure such designation.

(c) Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal. In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties hereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal.

(d) Amendment; Waiver. This Agreement may not be modified or amended except by a
written instrument executed by or on behalf of each of Indemnitee and the
Company. The observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only by a writing signed by the party against which such waiver is to be
asserted, and no waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

(e) Entire Agreement. This Agreement constitutes the entire agreement between
the Company and Indemnitee with respect to the subject matter hereof and
supersedes any prior agreements between them with respect to the subject matter
hereof, including without limitation the Prior Agreement.

(f) Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

(g) Certain Interpretive Matters. Unless the context of this Agreement otherwise
requires, (i) “it” or “its” or words of any gender include each other gender;
(ii) words using the singular or plural number also include the plural or
singular number, respectively; (iii) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement; (iv) the term
“Section” refers to the specified Section of this Agreement; (v) the terms
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation” (whether or not so expressed); and (vi) the word “or”
is disjunctive but not exclusive. No provision of this Agreement will be
interpreted in favor of, or against, either of the parties hereto by reason of
the extent to which any such party or its counsel participated in the drafting
thereof or by reason of the extent to which any such provision is inconsistent
with any prior draft hereof or thereof.

(h) Counterparts. This Agreement may be executed in one or more counterparts,
and delivered by facsimile or other means of electronic transmission, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same agreement.

[Signature Page(s) to Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement effective as of the date
first above written.

 

“Company”: PIKE CORPORATION By:  

 

Name:  

 

Title:  

 

“Indemnitee”:

 

Name:  

 

 

[Indemnification Agreement]